Mb. Justice Yantis delivered the opinion of the court: From the record herein it appears that on March 19, 1934 claimant sold and delivered to respondent one dozen Bernard nippers or nail cutters at an agreed price of Six and 12/100 ($6.12) Dollars, for use at the Lincoln State School and Colony at Lincoln, Illinois. In a report under date of March 27, 1936, P. J. Waters, Managing Officer of said institution, states that said merchandise was received and that it was due to an error upon the part of one of the institution’s employees that the invoice was not cleared for payment before the appropriation therefor had lapsed. Under such circumstances, as heretofore held in Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165 and other cases, claimant is clearly entitled to payment. An award is therefore 'made in favor of claimant in the sum of Six and 12/100 ($6.12) Dollars.